Citation Nr: 0015659	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for glaucoma.

2. Entitlement to a compensable original disability rating 
for residuals of a fractured jaw.

3. Entitlement to a compensable original disability rating 
for residuals of hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1982 to March 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of appellant's claims has been obtained by the 
RO.

2. There is no competent evidence of record to relate the 
presence of any current glaucoma to the appellant's 
service or any incident therein.

3. The medical evidence does not show any displacement of the 
mandible or loss of range of motion of masticatory 
function.

4. The medical evidence does not show postoperative recurrent 
hernia, readily reducible, and well supported by truss or 
belt.


CONCLUSION OF LAW

1. The claim of entitlement to service connection for 
glaucoma is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The schedular criteria for a compensable disability rating 
for residuals of a fractured jaw have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9904 (1999).

3. The schedular criteria for a compensable disability rating 
for residuals of hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.114, DC 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for glaucoma

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records do not show any 
treatment for or diagnosis of glaucoma.  The appellant's 
induction examination and examination in 1985 show vision 
correctable to 25/20 and 20/20.  There is no evidence of eye 
trauma in the service medical records.

National Guard Retirement Credits Record indicates the 
appellant was on active duty for training from May 10-26 
1991.  National Guard service medical records include a note 
from the Birmingham VAMC dated May 9, 1991 which indicates 
that the appellant incurred a right eye injury on March 16, 
1991.  The appellant has stated he injured his eye playing 
baseball while not on active duty or active duty for 
training.  Following that injury, the appellant experienced 
decreased vision and was diagnosed with glaucoma.  Treatment 
records from the Alabama Eye Foundation indicate the 
appellant underwent molteno implant of the right eye 
secondary to traumatic uveitic uncontrolled glaucoma in 
October 1991.  Treatment records from the Birmingham VAMC 
show the appellant underwent revision of glaucoma shunt tube 
of the right eye in January 1998.  Upon VA vision examination 
in August 1997, the appellant was again diagnosed with 
traumatic glaucoma of the right eye, status post shunt 
procedure.

The Board finds sufficient evidence that the appellant 
currently has glaucoma.  The treatment records, VA 
examination, and other medical records establish that he has 
glaucoma after an injury sustained in March 1991.  Therefore, 
the Board finds that the first element of a well-grounded 
claim has been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The record is clear that the 
appellant injured his eye when he was not in military 
service.  There is no mention in the service medical records 
of any diagnosis of or treatment for glaucoma or any eye 
trauma experienced in service.  The first medical evidence of 
glaucoma is after the baseball injury that occurred in March 
1991.  The appellant's service entrance examination in 1982 
and a service examination in 1985 show that his vision was 
correctable to 25/20 and 20/20 for the right and left eye 
respectively.  The Board notes that the appellant 
specifically indicates in his Substantive Appeal, VA Form 1-
9, that he was not on active duty at the time of the injury 
to his eye.  There is no evidence of records showing a 
disease or injury incurred in service.  Therefore, the Board 
finds that the second element of a well grounded claim has 
not been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that the 
appellant's glaucoma is somehow related to service.  In fact, 
the medical evidence indicates that the glaucoma is related 
to eye trauma suffered in March 1991 while the appellant was 
not on active duty.  The appellant has asserted his belief 
that his glaucoma is related to his service, but he is not 
competent to make such a conclusion; that is a medical 
opinion as to etiology and, thus, can only be made by a 
medical professional.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Appellant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) as to a relationship between his 
disability and service because lay persons are not competent 
to offer medical opinions).

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  His service medical records do 
not establish that he suffered an injury or disease in 
service and there is no competent medical evidence relating 
his current disability to service.  As such, his claim is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 Vet. App.  
at 506.  Therefore, the Board cannot decide the claim on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for glaucoma.  The RO collected the 
appellant's service medical records and all the post service 
medical records that were identified as being available, and 
provided an examination to the appellant.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown that additional relevant evidence exists that 
has not already been associated with the claims file.

Finally, the Board has decided the present appeal on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed below, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond, 
and if not, whether the claimant will be prejudiced thereby.  
See Benard v. Brown, 4 Vet. App. 384 (1993).  However, the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations the RO 
did, but in so doing, concludes that the appellant did not 
meet the threshold requirements of a well-grounded claim for 
disability compensation benefits.  See Edenfield v. Brown, 8 
Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).  The result 
is the same.

Accordingly, the Board must deny the appellant's claim of 
service connection for glaucoma.




II.  Increased ratings claims

A.  Background

Initially, the Board finds that the appellant's claims for 
compensable ratings for residuals of a fractured jaw and 
residuals of hernia repair are both well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Generally, 
claims for increased evaluations are considered to be well 
grounded.  A claim that a disability has become more severe 
is well grounded where the disability was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Because the appellant's claims for increased disability 
rating are well grounded, VA has a duty to assist with the 
development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  In this regard, the Board notes that the veteran was 
provided both a dental and general medical examination by VA.  
In addition, the RO obtained numerous VA and private medical 
records that the veteran indicated were available, as well as 
the appellant's service medical records.  The appellant has 
not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  For an appeal from an initial grant 
of service connection, the entire medical history is 
considered relevant.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

B.  Residuals of a fractured jaw

The appellant was granted service connection for residuals of 
a fractured jaw by rating decision dated in June 1998.  
Service medical records show that the appellant fractured his 
right mandible in March 1984 while playing basketball.  He 
was treated with closed reduction for approximately 8 weeks.  
The next medical evidence in the file relating to the 
fractured jaw is the VA examination in September 1997.  The 
examiner noted that the jaw opened and closed well without 
noises or other abnormalities.  No impairment of function was 
noted.  The diagnosis was fracture of right mandible, well 
healed.  The appellant has stated that his jaw locks and 
makes a popping sound and that he cannot open his mouth at 
times.

The appellant contends that a compensable disability rating 
is warranted for his service connected residuals of a 
fractured jaw.

Under the regulations, a 10 percent evaluation is warranted 
for malunion of the mandible when there is moderate 
displacement of the mandible, which is dependent upon degree 
of motion and relative loss of masticatory function.  
38 C.F.R. § 4.150, DC 9904, (1999).  A slight displacement of 
the mandible is rated as non-compensable.  Id.

The terms "moderate" and "slight" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1999).  Terminology such as "moderate" and "slight" 
is used by VA examiners and others and although an element of 
evidence to be considered by the Board, are not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

In this case, after review of all the evidence of record, the 
Board finds that a compensable rating for residuals of a 
fractured jaw is not warranted.  The medical evidence does 
not establish that the appellant is entitled to an increased 
evaluation for residuals of a fractured jaw.  In making this 
determination, the Board places particular emphasis upon the 
findings noted on the September 1997 VA examination.  This 
examination was conducted specifically for the purpose of a 
disability evaluation.  The examiner noted no loss of 
function, no abnormal sounds, and no displacement of the 
mandible.  These symptoms are most closely associated with a 
non-compensable evaluation for residuals of a fractured jaw.

The Board does not doubt the sincerity of the appellant's 
contentions regarding his symptoms; however, his assertions 
are found to be outweighed by the objective medical evidence 
of record as noted above.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a compensable rating for residuals 
of a fractured jaw, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Therefore, the Board finds that the appellant is not entitled 
to a compensable evaluation for his service connected 
residuals of a fractured jaw.

C.  Residuals of hernia repair

The appellant was initially granted service connection for a 
hernia by rating decision dated in June 1998.  Service 
medical records show that the appellant underwent an 
umbilical hernia repair in April 1984.  The next medical 
evidence in the record regarding the hernia repair is the VA 
examination given in August 1997.  At that time, the examiner 
noted no residuals of the hernia repair.  The examination 
shows a scar and indicates the appellant's history of a 
hernia repair, but notes no current functional effects.  The 
appellant has stated he has not sought medical attention for 
any recurrence of the hernia, but indicated that he does 
experience pain and trouble lifting, and does have to wear a 
supporting belt.

The appellant contends that a compensable rating is warranted 
for his residuals of a service connected hernia.

Under the regulations a 10 percent rating for a hernia is 
warranted when the hernia is "postoperative recurrent, 
readily reducible and well supported by truss or belt".  
38 C.F.R. § 4.114, DC 7338 (1999).  If the hernia is small, 
reducible, or without true hernia protrusion it is rated as 
non-compensable.  Id.

In this case, after review of all the evidence of record, the 
Board finds that a compensable rating for residuals of hernia 
repair is not warranted.  The medical evidence does not 
establish that the appellant is entitled to an increased 
evaluation for residuals of hernia repair.  In making this 
determination, the Board places great probative weight on the 
August 1997 VA examination.  This examination was conducted 
specifically for the purpose of a disability evaluation.  The 
examiner noted no loss of function, and no residuals of any 
type other than a scar.  These symptoms are most closely 
associated with a non-compensable evaluation for residuals of 
a hernia.

Again, the Board does not doubt the sincerity of the 
appellant's contentions regarding his symptoms, but the 
objective medical evidence of record fails to confirm the 
presence of symptomatology such to meet the criteria for a 
compensable evaluation. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a compensable rating for residuals 
of a hernia, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Therefore, the Board finds that the appellant is not entitled 
to a compensable evaluation for residuals of a hernia.


ORDER

Entitlement to service connection for glaucoma is denied, as 
the claim is not well grounded.

Entitlement to a compensable evaluation for residuals of a 
fractured jaw is denied.

Entitlement to a compensable evaluation for residuals of 
hernia repair is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

